Davis, Judge,
concurring:
I join unreservedly in all of the Chief Judge’s opinion except for the discussion, under the heading “Appeal from 24 Ind. Cl. Comm. 147”, of the two questions of (i) the Commission’s exclusion of the Yanktonais from the benefits of the 1851 Treaty of Fort Laramie and (ii) of the apportionment of respective interests in the Fort Laramie land. On the first of those issues, I am much more in doubt than is the Chief Judge, and my uncertainty on that question could lead, but not necessarily, to a somewhat different slant on the second topic.
The inclusion or exclusion of the Yanktonais from the coverage of the Fort Laramie Treaty is an exceedingly close question. Like the Chief Judge, I see the treaty as unclear on its face, to be properly read only in the light of its back*188ground and history. I agree, too, that the issue is one of law for the court. The Chief Judge’s opinion marshals a good case for the position that the Yanktonais were not beneficiaries of the document. I think that a good case can likewise be made for the opposing view, and I shall sketch it here.
The main positive factors favoring the Yanktonais are these: The treaty term “Sioux or Dahcotah” is admittedly comprehensive enough to cover the Yanktonais, as well as the Teton and Yankton, and on its surface would seem to include them all. Since the treaty was one of peace as well as of recognition, it would not be untoward for the Federal Government to deal with the entire nation — or at least with that half of it which lived anywhere near the affected territory. Moreover, the 1853 treaty amendment was signed by Indians identified in the instrument as “Sioux of the Platte” and “Sioux of the Missouri” — and the concept of “Missouri Sioux” always included the Yanktonais. In 1853, Agent Vaughn of the Upper Missouri Agency contemporaneously wrote as if there were no doubt the Yanktonais were covered by the Fort Laramie treaty; the Chief Judge discounts this letter, but I give it much more importance because it was written immediately after the Indians’ acceptance of the 1853 amendment by a very knowledgeable government official right on the spot. Annuities appear to have been paid thereafter, under the treaty, to the Yanktonais along with the other Missouri Sioux.
The negative factors are, of course, not at all unsubstantial, but it is possible to explain them away (just as the propenents of Yangtonais exclusion can explain away the affirmative elements I have just outlined). The reference in the treaty preamble to the “following Indian nations, residing south of the Missouri River” could mean no more than that the “Sioux or Dahcotah” group resided in fart south of the river, in the same way that a pact between Canada and the United States about Pacific fisheries could describe both countries as occupying the North American Pacific coastal region. The same can be said of the pre-treaty references in reports and communications to the “Sioux south of the Missouri river” and like observations. The fact that no Yanktonais chiefs *189signed the treaty (or its amendment)1 loses much significance when one recalls that no chiefs of two of the seven Teton bands — separate units since the Teton were not a unified political entity — signed either document, and no Sioux representatives to either instrument were identified on the papers as representing or belonging to the Yankton or Teton or any other subgroup (except, as I have noted, in the amendment the signers were characterized as “Sioux of the Platte” and “Sioux of the Missouri”). The method of signature is consistent with the theory that the signers represented all of the Sioux nation, or at least its middle and western branches. By the same token that the treaty was made on behalf of the nation, it need not be decisive that the Yanktonais appear not to have lived on the Fort Laramie land (see note 2, infra).
I set forth this summary of the case supporting the Yank-tonais because I have found the issue harder than indicated in the Chief Judge’s discussion, and might decide the other way if I were the only one to judge. However I concur in the Chief Judge’s result on this point for two reasons. Although the question is a legal one, on which I am not at al] bound by the Commission’s decision, I am much influenced, where the balance teeters so evenly, by the fact that the five members of the ‘Indian Claims Commission unanimously came to the same view as the Chief Judge. Secondly, Judge Skelton’s dissent on the limitations defense means that, as to recovery for the Fort Laramie land, the judges of this panel would be divided three different ways if I were to vote to cover the Yanktonais as well as the Teton and Yankton. Since I agree fully with the Chief Judge on limitations, and since I find the choice of inclusion or exclusion for the Yanktonais to bo so close and difficult, I believe that I should accept his view in order to have a functioning majority of the court as to the recovery for the Fort Laramie land and to enable a judgment to be entered on that point. Cf. Wilkinson v. United States, 157 Ct. Cl. 847, 862, 304 F. 2d 469, 476 (1962).
*190I append a few words on tbe apportionment problem. If tbe Yanktonais were to be included, I would divide the interests of tbe three groups (Yankton, Teton, and Yank-tonais) on the basis of total population since, on that view, the treaty recognition would go to all the Missouri Sioux in common and not to those who actually lived south and west of the Missouri.2
On the other hand, if only the Yankton and the Teton are covered by the Fort Laramie treaty — a position in which I ultimately concur, as indicated above — then the Chief Judge’s solution of the apportionment question seems to me correct in theory, and I join in it, as 'I join in his rejection of the Docket 74 Sioux’ assault on the Commission’s population figures.

 I accept the historical evidence that in fact no Yanktonais participated in the treaty deliberations. Since the issue Is one of treaty Interpretation, I do not treat the testimony of the opinion witnesses on the coverage of the treaty as “evidence” although, of course, their views must be given weight as experts in the general field.


 concur that there Is now no proof in the record that the Yanktonais lived in that area in substantial numbers, and that it is too late for the Docket 74 Sioux to try to show that they did. I would also reject the notion, which appears to be advanced at times by the Docket 74 Sioux, that the Yankton had no interest in the Fort Laramie land even if the Yanktonais are included.